Opinion by
Oblad y, J.,
The plaintiff was a member of the Junior Order of American Mechanics, and a representative from the state of Pennsylvania in the national council of the organization ; charges were preferred against him before the national judiciary, the highest judicial tribunal and the court of last resort within the order, and after a trial and conviction thereby he was expelled from membership in Capital City Council, the defendant. He presented his petition to the court of common pleas of Dauphin county for a mandamus upon-the defendant council to restore him to membership. An answer was filed, and, by agreement of counsel, the cause was heard before the court without a jury; which resulted in a judgment for the plaintiff and that a peremptory writ of mandamus be issued to restore him to membership, etc., from which judgment the defendant took an appeal.
*422The history and purposes of this organization, and the relation of the several subordinate bodies to the national council are succinctly stated by Mr. Justice Brown in Derry Council v. State Council, 197 Pa. 413. From the record it appears that the contentions in the order, as set forth in the decision of that case, were continued and this plaintiff was actively identified with the branch or division called “ Insurgents.”
While twenty-three assignments of error are presented for consideration, the questions involved narrow the inquiry to : (1) The court’s conclusion of law that “ neither the charter (of the national council) nor the law under which it came into being gives the power of expulsion ” to the tribunal making the decree of which the plaintiff complains (19 th assignment) ; and (2) the court’s finding of fact and conclusion of law that “ there was no examination of the matter of fact in issue and the execution had upon the verdict and judgment must be declared invalid and therefore inoperative.” (15th assignment.) To these propositions counsel on both sides have confined their arguments.
The organization of which the appellant is á subordinate division is a purely beneficial one, and is conducted not for profit and without capital stock. It necessarily possesses the inherent power to expel any of its members from membership for offenses which affect the life and integrity of the organization by becoming insubordinate to the supreme authority and resisting the enforcement of the supreme law, if the exercise of that power is not expressly prohibited by statute or its charter. It is conceded by the appellee that it has the right of expelling a member for the common-law causes, to wit: conviction of an infamous crime, or for an act injurious to, or destructive of the organization even if there be neither by-law nor charter provision therefor. It is manifest that the charges preferred against this plaintiff and those identified with him, if clearly proved, were seditious and treasonable attacks against the order, and if not promptly repulsed would inevitably result in its disruption. The doctrine is as old as St. Mark’s announcement, “ If a kingdom be divided against itself, that kingdom cannot stand,” The complaint charged that the plaintiff, and the others, identified with him neglected and refused to obey the supreme law of the order; urged secession of members; at*423tempted to bring discredit upon the order and to bring the national council into disrepute;' attempted nullification of the authority of the national council; and encouraged insubordination and rebellion among members. The exhibits and specifications attached to the bill of complaint, if sustained by evidence, place the offense charged clearly within the provisions of the National Laws, Division YI, chap. 1, sec. N. 8 : “ Any member of the order .... who shall publicly attack or scandalize the National Council, the National Judiciary, a state council or a state judiciary or any council or the members of any of these bodies shall be guilty of an offense against the order, and upon trial and conviction may be reprimanded, suspended indefinitely, or be expelled from the order.” Organizations of this character cannot serve the purpose of their creation unless there is a strict disciplinary authority in the department having ultimate power to hear and decide all controversies between members and the grand or the subordinate bodies. The decision of such courts of last resort must be accepted and obeyed as representing what is best for the organization. In interpreting the rules and regulations prescribed by their laws, the civil courts are always inclined to sustain them, and mere informality in the proceedings for removal will not justify interference by mandamus when it is evident that there are just grounds for expulsion and that the accused has been acting in hostility to the organization: High on Extraordinary Remedies, sec. 301; Com v. Union League, 135 Pa. 301. When this appellee became a member of the order he was bound in duty as well as in honor to give allegiance to its constitution and by-laws. His trial and conviction was by a tribunal of his own choice and if lawfully conducted concludes him : Sperry’s Appeal, 116 Pa. 391. It follows that the charge, if sustained, furnished ample reason for- the order of expulsion.
Nor is his position any better on the other phase of his case. He recognized the right of the national judiciary to conduct the trial. He made answer to the complaint, selected counsel to represent him, and appeared at the time and place set for the hearing. He knew that the cause was the next on the list for hearing and that it might be called at any moment. After knowing that his application for a continuance was refused *424he acted with a view to his personal convenience alone in leaving the court. He should not be heard in objecting to the degree of proof adduced or to the formality of the trial he evaded when he could have made it explicit by remaining and making his defense. After the decision was rendered against him, he did not make an application for a rehearing of the case which he could have secured upon making a satisfactory showing to the national judiciary within thirty days of the rendering of the judgment against him. He not only did not avail himself of this privilege under Division III, chap. 8, sec. 1, of the National Laws, but waited nearly a year before he presented his petition for mandamus.
Trials of such a character need not be conducted with absolute technical accuracy. It is sufficient if the proceedings are regular and conducted in good faith; the accused has been accorded a full and fair hearing and a proper finding and judgment has been entered on the facts: Com. v. Union League, 135 Pa. 301; Beach on Priv. Corps., sec. 91; Niblack Benefit Soc., secs. 36, 37, 38, 39; McAlees v. Supreme Sitting, Order of the Iron Hall, 13 Atl. Repr. 755. The courts will entertain jurisdiction to restore a member by mandamus where the cause is insufficient or the proceedings irregular; but, they will not inquire into the merits of what has passed in a regular course of proceeding: Com. v. German Society, 15 Pa. 251; Sperry’s Appeal, 116 Pa. 391. On the conceded facts the appellee has not been denied any right. He had at least an opportunity for a full trial on the merits of his case and waived it by voluntarily absenting himself therefrom; the hearing was fairly conducted, was regular under the rules of the order, and the result reached was amply justified by the admitted facts. Though the hour at which the court heard his case was inconvenient for him it was doubtless as much so for the tribunal convened for that purpose and was not so unfair to him as to vitiate its findings. Although he had full knowledge of the gravity of the charge against him he persisted in defiant opposition to the established authorities, and must have known that the result of his contention would be to disrupt the organization as it then existed. He again waived his right to a retrial and he must be held precluded by the findings and decree of the court to which he was bound by the by-laws of the order to submit *425bis conduct and which he recognized as having jurisdiction over him and the subject-matter being investigated.
The judgment of the court below is reversed.